Appeal from a judgment of the Supreme Court (LaBuda, J.), entered April 13, 2001 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner has been in prison since 1986 serving an aggregate sentence of 15 years to life following his conviction of murder in the second degree and criminal possession of a weapon in the third degree. In February 2000, the Board of Parole denied petitioner’s application for parole release. Supreme Court dismissed the CPLR article 78 proceeding to review that determination and we affirm.
The record demonstrates that the Board considered the rele*824vant statutory factors in denying petitioner’s request for parole release, including petitioner’s positive accomplishments in prison and postrelease plans, before concluding that, due to the serious and violent nature of the crime, petitioner is not an acceptable candidate for parole release (see, Matter of Collado v New York State Div. of Parole, 287 AD2d 921). We are unpersuaded by petitioner’s assertion that the Board failed to consider the recommendation for parole submitted by the sentencing judge inasmuch as the Board is not required to discuss every factor it considers in reaching its determination (see, Matter of Faison v Travis, 260 AD2d 866, appeal dismissed 93 NY2d 1013). Accordingly, in light of petitioner’s failure to demonstrate that the Board’s determination was affected by a “ ‘showing of irrationality bordering on impropriety ” (Matter of Silmon v Travis, 95 NY2d 470, 476, quoting Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77), we perceive no basis upon which to disturb the discretionary determination that petitioner was not an acceptable candidate for parole release (see, Matter of Collado v New York State Div. of Parole, supra). Petitioner’s remaining contentions have been examined and found to be without merit.
Cardona, P. J., Mercure, Peters, Spain and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.